Citation Nr: 1307511	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neck injury residuals.

2.  Entitlement to service connection for right arm injury residuals.

3.  Entitlement to service connection for left arm injury residuals.

4.  Entitlement to service connection for a right leg disability, to include injury residuals.

5.  For the period prior to March 24, 2004, entitlement to a compensable initial rating for a left knee patellofemoral articulation osteoarthritis disability (left knee disability).

6.  For the period beginning on March 24, 2004, entitlement to an initial rating in excess of 10 percent for a left knee disability.

7.  Entitlement to an effective date prior to August 18, 1999 for the award of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1972, followed by service in the National Guard (Georgia) until April 1974.  See Discharge Certificate, April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2002 and October 2003 rating decisions of the Department of Veterans Affairs (VA) regional offices (ROs) located in Atlanta, Georgia and St. Petersburg, Florida, respectively (for a detailed discussion of the procedural posture of these matters, see Board decision, July 2011).  

With regard to the Veteran's service-connected left knee disability, a February 2005 rating decision granted a higher 10 percent rating (from zero percent), effective March 24, 2004.  As this did not constitute a grant of the full benefit sought on appeal, the initial rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the earlier effective date claim, the Board notes that based on certain statements made by the Veteran since the March 2002 and October 2003 rating decisions, the Board finds that the Veteran disagreed with the effective date for the award of service connection and the initial award for his left knee disability (in addition to disputing the effective date of the higher 10 percent rating).  Therefore, the Board has recharacterized the issue on appeal as for an earlier effective date for the award of service connection.  With regard to the Veteran's claim for an earlier effective date for the 10 percent rating for his left knee disability, the Board notes that this issue has been subsumed by the issue of entitlement to higher initial ratings for the same disability, as the initial rating matter involves consideration of entitlement to the maximum benefit, rather than merely 10 percent, and the initial rating matter also involves entitlement dating all the way back to the date his original claim for service connection was filed.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

The Veteran requested a Travel Board hearing on his March 2005 Form 9 appeal, which was scheduled for October 2010 at the RO in Atlanta, Georgia.  The Veteran failed to appear and has not offered any good cause for such failure or otherwise requested that the hearing be rescheduled.  Therefore, the Board finds that the Veteran's request for a Board hearing is considered withdrawn.

In July 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

Subsequent to the Board's July 2011 remand, a December 2012 rating decision granted service connection for a back disability.  Therefore, as the full benefit sought on appeal was granted, this matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for head injury residuals, a seizure disorder, and a left leg disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Based thereon, the Board finds that it has no jurisdiction over these matters, and they are returned to the AOJ for adjudication.  See Correspondence, October 2000, April 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A.  Neck, Arms, and Right Leg

The Veteran served on active duty in the Army from August 1971 to December 1972.  Records also indicate subsequent service in the National Guard (Georgia) from December 1972 to April 1974 in Support Company, 2d Battalion, 121st Infantry.  See also Discharge Certificate, April 1974 (general discharge under honorable conditions); Form 21-526, July 2000; see also Orders, October 1973.

The Veteran asserts that he injured his neck, arms, and right leg in a June 1972 motor vehicle accident in service.  See, e.g., Statement, April 1997.  He also asserts that he incurred neck and arm injuries in an incident in January 1972 while stationed at Ft. Hood, or in a March 1972 incident in which he fell off his bunk.  See Forms 21-526, August 1999 and July 2000; Statement, October 2000.  He has also reported injuring his right leg in 1973 when a personnel carrier rolled over his legs at Ft. Hood.  See Statement, April 2006.  The Board notes that it is not entirely clear whether the Veteran's reported January 1972 incident and the other 1973 reported incident were intended to reference the June 1972 documented motor vehicle accident.

In July 2011, the Board remanded the Veteran's claims so that, among other things, copies of the Veteran's personnel records showing his periods of active duty for training and inactive duty for training as well as any outstanding service treatment records could be obtained relating to his period of service in the National Guard.  While the Board acknowledges that the RO sent requests for the records to the Adjutant General of Georgia in August 2011, October 2011, and October 2012, the Board notes that the approximate dates of service (December 1972 to April 1974) and his unit (Support Company, 2d Battalion, 121st Infantry per the Veteran) were not provided in these requests.  Similarly, several requests were made to DFAS for these records in October 2012, but the correct dates as reported by the Veteran were not provided, nor was his unit of assignment.  The Board notes that a reply form was received from DFAS in November 2012, but no box was checked indicating the response.  The Board also acknowledges a duplicate copy of a September 2001 negative response from NPRC for the National Guard records was copied into the claims file, but the Veteran's unit of assignment was apparently never provided in the request of September 2000.  In light of the above, the Board finds that, unfortunately, another remand is necessary so that the RO may again request copies of the Veteran's personnel records and service treatment records relating to his National Guard service from NPRC, the Adjutant General of Georgia, and DFAS and provide the service dates and unit of assignment in all of these requests.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board directed in its July 2011 remand that all of the Veteran's relevant VA treatment records dated since August 2007 be associated with the claims file.  While the Board acknowledges that the RO appears to have reviewed such records dated through August 2012 in readjudicating the Veteran's claim, these records have not been associated with the paper or electronic (virtual VA) claims folders.  Therefore, the Board also finds that a remand is necessary so that all of the relevant VA treatment records dated since August 2007 to present may be associated with the claims file (either paper or electronic).  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, it is unclear whether there are any records dating from May 2006 to August 2007.

Furthermore, the Board notes that upon further consideration of the evidence of record, although the Veteran has identified treatment at the VA Medical Center (Dublin, GA) dating back to 1983 as relating to an unrelated PTSD matter, nevertheless, there is an indication that the Veteran may have been treated for all of his conditions on appeal herein at the VAMC since 1983.  Therefore, the RO should also request copies of any relevant VA treatment records from the Dublin, Georgia VAMC dated from January 1983 to March 2004 and associate them with the paper or electronic claims file (in addition to the records dated since August 2007 addressed above).

In addition, the Board remanded the Veteran's service connection claims so that he could be afforded with VA examinations.  Pursuant to the Board's remand directives, the Veteran was provided with VA examinations in January 2012.  With regard to the right leg disability claim, however, although the January 2012 VA examiner clearly examined the Veteran and noted some normal objective findings, no explanation or other narrative is provided as to whether the Veteran has a current right leg disability.  Based thereon, the Board finds that a remand is also necessary to obtain clarification as to whether the Veteran has a current right leg disability.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

B.  Left Knee Earlier Effective Date (service connection)

As noted in the introduction above, the Veteran claims entitlement to an effective date prior to August 18, 1999 for the award of service connection for his left knee disability.  He has asserted that he should be granted service connection effective in September 1991.  See Notice of Disagreement, January 2004; VA Form 9, August 2005.

Although the August 2005 statement of the case appeared to indicate that the decision granting service connection at a noncompensable rating was final, it is noted that the RO accepted the Veteran's March 2004 notice of disagreement as to the determinations made in the October 2003 rating decision.  The RO also addressed whether an earlier effective date is warranted for the assigned rating, however, as was explained above, this will be considered by the Board as part of the Veteran's appeal as to the initial staged ratings that are assigned to the disability.  As the RO addressed the issue of the effective date for service connection in the statement of the case and the Veteran filed a substantive appeal asserting that the effective date of service connection should be 1991, this issue is before the Board.  As the supplemental statements of the case issued after the substantive appeal was received have not addressed this issue, and as the Veteran filed a notice of disagreement with the October 2003 rating decision that granted service connection for the left knee disability and assigned an effective date of August 18, 1999, the Veteran's assertions should be addressed in a supplemental statement of the case to avoid prejudice to the Veteran.  


C.  Left Knee Rating

The Veteran's left knee disability is currently assigned a noncompensable initial rating under Diagnostic Code 5010 for the period prior to March 24, 2004, and a 10 percent rating thereafter.  See 38 C.F.R. § 4.71a (2012).  The Veteran seeks higher initial ratings.  

As noted above, the Board remanded the Veteran's claims in July 2011, and again herein, so that copies of any relevant VA treatment records dated since August 2007 could be associated with the claims file.  Such records may also relate to the Veteran's rating claims on appeal herein.

Accordingly, the case is REMANDED for the following action:

1.  Request from NPRC, DFAS, and the Adjutant General copies of the Veteran's service personnel records and service treatment records relating to his service in the National Guard (Georgia) from December 1972 to April 1974, Support Company, 2d Battalion, 121st Infantry, including his records of active duty for training and inactive duty for training dates.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain any of the above  records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain copies of the Veteran's VA treatment records as follows:

a.  those from the Dublin VAMC dated from January 1983 to March 2004; and 

b.  those dating from May 2006 to the present.  

3.  After the above development has been completed, ask the same VA examiner who provided the January 2012 VA examination relating to the Veteran's right leg disability claim to review the claims file, including a copy of this remand, and to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran has a current right leg disability that is related to service.  If the Veteran is found not to have a current right leg disability, please explain such a conclusion.

If the same VA examiner who provided the January 2012 VA examination is not available, or finds that an examination is necessary to provide the opinion, schedule the Veteran for a new VA examination.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), which addresses the Veteran's assertions from the substantive appeal that an effective date of 1991 is warranted for the grant of service connection for the left knee disability.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


